Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Johnson us US2019/0196272 and Maekawa US 2012/0176772.
As for claim 1, Song discloses a backlight unit (paragraph 0003), comprising: a light source 150; a multilayer of light diffusers layered one on top of another (210, 240, see Figs 1 and 4), and provided at a front side of the light source (as shown in Fig 1), apart from the light source, each of which contains a light diffusing agent in a resin matrix (0052 and 0062), a surface of the multilayer being configured to emit light coming from the light source (light is emitted through the multi-layer configuration, see Fig 4, light exits from both bases, paragraph 0012); and an air layer between adjacent ones of the light diffusers (see air layer formed by way of the protrusions on both layers, Fig 4). Song further discloses the backlight is a direct backlight unit with the light source disposed on a back of the light diffusers (see Figure 4, light sources LP1, LP2) with light source disposed on back of diffusers).

Johnson teaches a backlight that utilizes a point light source (LEDs 104); Johnson also teaches wherein the multilayer (diffuser 106 and layers above) is apart from the light source at a distance of 2.8 mm or less (backlight unit has a reduced depth of .25 inches, so the  distance of light source to diffuser is less than 2.8mm.  The examiner takes Official Notice that the use of LEDs is old and well known in the illumination art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize LEDs, such as those of Johnson, for the light source in the system of Song to provide an improved light source type. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, and low heat production, over other light sources.
  Regarding the spacing, it would have been obvious for one having ordinary skill in the art to look to the teachings of Johnson and arrange the diffuser closer to the backlight to provide values that are optimized. One would have been motivated to make this combination to optimize brightness in Song.  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 
Maekawa teaches at least one light diffuser having a surface with unevenness, the unevenness has a shape of polygonal pyramids that are arranged tightly on the surface of the light diffusers (paragraph 0015, 0118, see Figures 1-3 and 7). It would have been obvious for one having ordinary skill in the art to utilize the tightly arranged polygonal pyramid shapes of Maekawa in the backlight of Song and Suzuki to dramatically improve lumince and luminance uniformity (paragraph 0015 Maekawa). One would have been motivated to make this combination to provide improved luminance in Song.
As for claim 2, Song discloses that the number of the light diffusers is two or three (shows two diffusers 210, 240, Fig 4).
As for claim 12, Song discloses a prism sheet is disposed on a front side of the multilayer (prism sheet 260, Fig 1).
As for claim 14, Song discloses liquid crystal display device (see Figure 1), comprising: a liquid crystal display panel (430, paragraph 0039); and the backlight unit of claim 9 at a back side of the liquid crystal display panel (see Fig 1 of Song and discussion above regarding the limitations of claim 1).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Johnson, Maekawa, and further in view of Hoshi US 2009/0059120.
As for claim 3, Song discloses the device as discussed above, but fails to teach or disclose concentration of the light diffusing agent in each of the light diffusers falls within a range from 0.3% by mass to 8.0% by mass. Song teaches concentration of the 
As for claim 4, Song discloses the device as discussed above, but fails to teach or disclose an average particle size of the light diffusing agent contained in the resin matrix in each of the light diffusers falls within a range from 0.8 um to 30 um. Hoshi teaches an average particle size of the light diffusing agent contained in the resin matrix in each of the light diffusers falls within a range from 0.8 pm to 30 pm (teaches .5-10 micrometers, paragraph 0036). It would have been obvious for one having ordinary skill in the art to utilize the particles sized as taught by Hoshi with Song to achieve a desirable particle size to achieve the function of diffusion light from the light sources and uniforming in-plane distribution of light in Song. One would have been motivated to make this combination/substitution to improve the luminance in Song.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song, Johnson, Maekawa and further in view of Miyake US 2014/0357809. 
As for claim 5, Song discloses the device as discussed above, but fails to teach or disclose the resin matrix is an aromatic polycarbonate, and the light diffusing agent is .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song, Johnson, Maekawa, and further in view of Suzuki US 2009/0268430.
As for claim 6, Song fails to teach in each of the light diffusers, a total area of some of minute regions, which have surfaces inclined at angles of 30° or more from an imaginary plane that is a flat surface appearing after imaginarily removing the unevenness, accounts for 30% or more of a total area of the minute regions, where the angles are obtained by approximating the surfaces of the minute regions with the unevenness to flat surfaces, while two-dimensionally shifting the minute region with a predetermined projection area with respect to the imaginary plane along the imaginary plane to obtain the minute regions at respective points on the imaginary plane.
Suzuki teaches among the plurality of the light diffusers, at least one light diffuser has at least one surface with unevenness (see pyramids 4a in diffusion member, Fig 4), and in each of the light diffusers, a total area of some of minute regions, which have surfaces inclined at angles of 30° or more from an imaginary plane that is a flat surface appearing after imaginarily removing the unevenness (teaches the pyramid may have .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song, Johnson, Maekawa, and further in view of Gettemy US 2014/0036536.
 As for claim 13, Song fails to teach a quantum dot sheet is interposed between the multilayer and the prism sheet. Gettemy teaches a quantum dot sheet that is between a diffusion sheet and a prism sheet (paragraph 0033, Fig 6). It would have been obvious for one having ordinary skill in the art to incorporate a quantum dot sheet in between these layers, as taught by Gettemy, to modify the light to a desired color. One would have been motivated to make this combination where modifying the emitted light to another color is desired in Song.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly added limitations necessitated a modification to the previous rejection.  Hur is no longer relied upon.  A new rejection was made in view of Johnson us US2019/0196272 (newly applied in response to the amendments that teaches LED light sources and the claimed spacing) and Maekawa US 2012/0176772 (previously applied to claim 7 which teaches the limitations regarding the polygonal pyramids and the new limitations regarding the pyramids being tightly arranged).  
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875